 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 WILMINGTON TRUST, NATIONAL                                Case No.: 2:19-cv-00449-APG-EJY
   ASSOCIATION,
 4                                                                Order Denying Motions
         Plaintiff
 5                                                                    [ECF Nos. 11, 22]
   v.
 6
   FIDELITY NATIONAL TITLE
 7 INSURANCE COMPANY and LAWYERS
   TITLE INSURANCE CORPORATION,
 8
         Defendants
 9

10         In light of the parties’ stipulation to stay this case (ECF No. 24),

11         I ORDER that the motion to stay case (ECF No. 22) is DENIED as moot.

12         I FURTHER ORDER that the pending motion to dismiss (ECF No. 11) is denied

13 without prejudice to renew after the stay is lifted.

14         DATED this 27th day of November, 2019.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
